Name: Council Regulation (EEC) No 2727/90 of 24 September 1990 liberalizing or suspending quantitative restrictions applying to certain countries of central and eastern Europe and amending Regulations (EEC) No 3420/83 and (EEC) No 288/82 accordingly
 Type: Regulation
 Subject Matter: international trade;  trade;  trade policy
 Date Published: nan

 26. 9. 90 Official Journal of the European Communities No L 262/ 11 COUNCIL REGULATION (EEC) No 2727/90 of 25 September 1990 liberalizing or suspending quantitative restrictions applying to certain countries of Central and Eastern Europe and amending Regulations (EEC) No 3420/83 and (EEC) No 288/82 accordingly THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, nating in each of the countries to which Regulation (EEC) No 3420/83 applies, other than imports subject to quanti ­ tative restrictions by virtue of Regulation (EEC) No 288/82, and the remaining quantitative restrictions, termed 'non-specific', which apply to the release for free circulation within the Community of certain products originating in these countries, should be suspended ; whereas the Community has already taken steps of this kind for Poland and Hungary within the framework of Regulation (EEC) No 3381 /89 (8) and Regulation (EEC) No 3691 /89 ; Whereas as regards non-specific quantitative restrictions it would be appropriate to allow suspension, the aim of which is to allow the countries of Central and Eastern Europe to integrate themselves more rapidly into interna ­ tional economic life, to continue for the period needed for economic restructuring ; whereas a period ending on 31 December 1991 seems suitable for the present ; whereas a suspension lasting until 31 December 1990 for products originating in Poland and Hungary was intro ­ duced by Regulation (EEC) No 3691 /89 ; whereas it there ­ fore seems appropriate to extend this suspension until 31 December 1991 in order to make its expiry coincide with that for products originating in other countries ; Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 3420/83 of 14 November 1983 on import arrangements for products originating in State-trading countries, not liberalized at Community level ('), as last amended by Regulation (EEC) No 3691 /89 (2), applies inter alia to imports originating in Bulgaria, Czechoslovakia, the German Democratic Repu ­ blic and Romania ; Whereas Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports (3), as last amended by Regulation (EEC) No 3365/89 (4), applies to imports originating in a variety of third countries, inter alia Yugoslavia ; whereas most of the quantitative restric ­ tions relating to products originating in that country were abolished pursuant to Article 15 of the Cooperation Agreement between the Community and that country signed in Belgrade on 2 April 1980 (^ ; Whereas Council Regulation (EEC) No 1765/82 of 30 June 1982 on common rules for imports from State- trading countries (6), as last amended by Regulation (EEC) No 1434/90 Q, provides that imports of the products listed in its Annex are not subject to any quantitative restrictions ; Whereas a blanket suspension of all quantitative restric ­ tions for an unlimited period has been introduced for the German Democratic Republic from 1 July 1990 by Council Regulation (EEC) No 1 794/90 (') and Commis ­ sion Regulation (EEC) No 1759/90 (10) ; Whereas at the Ministerial meeting of the Group of 24 Western nations (G-24) on 4 July 1990 the Community established that the conditions were met in certain Central and East European countries for the extension of the aid for the reconstruction of their economies : Whereas in the case of textile products it is important to align the trade arrangements for these countries of Central and Eastern Europe on those for all the other countries with which the Community has negotiated bila ­ teral textile agreements ; whereas it is therefore necessary to exclude outward processing traffic (OPT) involving these products from the liberalization measures provided for in this Regulation ; Whereas in order to contribute to the modernization of the economic fabric of the countries concerned, primarily by means of an increase in their exports, specific quanti ­ tative restrictions should be lifted, namely the restrictions applied in each region of the Commnity to imports origi Whereas these liberalization measures must remain compatible with the economic situation in certain parti ­ cularly sensitive sectors of Community production ; whereas it should be possible to restore some of these restrictions while observing the relevant procedures and rules, in order to remedy adverse situations which might (&lt;) OJ No L 346, 8 . 12. 1983, p . 6. (2) OJ No L 362, 12. 12. 1989, p. 1 . (3) OJ No L 35, 9 . 2. 1982, p. 1 . ( «) OJ No L 325, 10. 11 . 1989, p. 1 . (Ã  OJ No L 41 , 14. 2. 1983, p. 1 . M OJ No L 195, 5. 7. 1982, p. 1 . D OJ No L 138, 31 . 5. 1990, p. 1 . ( «) OJ No L 326, 11 . 11 . 1989 , p . 6 . 0 OJ No L 166, 29 . 6. 1990, p . 1 . H OJ No L 166, 29. 6 . 1990, p . 3 . No L 262/ 12 Official Journal of the European Communities 26. 9 . 90 arise in the Community ; whereas in the light of the provisions of the Act of Accession (Articles 177 and 364), provision should be made that the non-specific quantita ­ tive restrictions should not be suspended by the Kingdom of Spain and the Portuguese Republic, priate quantitative restriction may be re-introduced in accordance with the rules provided for in Title IV.' Article 2 Regulation (EEC) No 288/82 is hereby amended as follows : 1 . The following is added to the third indent of Article 1 (2): 'However, the application of quantitative restrictions to the placing in free circulation of products originating in Yugoslavia and listed in the said Annex I shall be suspended until 31 December 1991 , except in the case of imports into Spain and Portugal of products falling within the GN codes listed in Annex la without preju ­ dice to the measures which may be taken under Titles V and VI.' 2 . Annex la, annexed to this Regulation shall be added. Article 3 Regulations (EEC) No 3381 /89 and (EEC) No 3691 /89 shall be repealed with effect from 1 October 1990 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. &lt; It shall apply from 1 October 1990 . However, for products originating in Romania, it shall apply from the date of entry into force of the Agreement on trade and commer ­ cial and economic cooperation between the Community and Rdmania, but not in any case before 1 October 1990 . HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 3420/83 shall be replaced by the following : ' 1 . The placing in free circulation of the products listed in Annex III originating in State-trading coun ­ tries shall be subject to quantitative restrictions in the Member States as indicated in that Annex against those products. However, the only quantitative restrictions which the Member States may maintain with regard to Hungary, Poland, Bulgaria, Czechoslovakia, the German Democratic Republic and Romania are the restrictions on the products listed in Annex I to Regulation (EEC) No 288/82. Application of such quantitative restric ­ tions to the placing into free circulation of products originating in these countries, except the German Democratic Republic, is nonetheless suspended until 31 December 1991 in the Member States, apart from Spain and Portugal . This suspension shall not apply to textile products reimported into the Community after processing or working in Bulgaria, Czechoslovakia, Romania or, after 1 January 1991 , in Poland or Hungary. Should imports of such products cause or threaten to cause economic difficulties in the Community or a region of the Community, the appro ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1990. For the Council The President V. SACCOMANDI 26. 9. 90 Official Journal of the European Communities No L 262/13 ANNEX ANNEX la SPAIN CN codes ex 0102 90 10 (') 1207 20 90 2204 21 25 ex 0102 90 37 (  ) 1207 30 90 2204 21 29 0201 1207 40 90 2204 21 35 0302 50 10 1207 50 90 2204 21 39 ex 0302 50 90 (') 1207 60 90 ex 2204 21 49 0 0302 69 35 1207 91 90 ex 2204 21 59 (') ex 0302 69 65 0 1207 92 90 ex 2204 21 90 (') ex 0302 69 85 (') 1207 99 91 ex 2204 29 10 0 ex 0302 69 95 (') 1207 99 99 2204 29 25 ex 0304 10 31 (') 1208 2204 29 29 ex 0304 10 98 (') 1504 2204 29 35 ex 0305 62 00 (') 1507 2204 29 39 ex 0305 69 10 (') 1508 ex 2204 29 49 0 ex 0306 24 90 (') 1511 ex 2204 29 59 (') ex 0307 91 00 (') 1512 ex 2204 29 90 (*) ex 0401 1513 2204 30 10 ex 0403 10 11 (') 1514 2204 30 91 ex 0403 10 13 (') 1515 1100 2204 30 99 ex 0403 10 19 ( ») 1515 50 99 2208 20 10 ex 0403 90 51 (') ,1515 90 10 2208 20 90 ex 0403 90 59 (') 1515 90 99 ex 2208 40 10 0 0404 10 91 1516 10 10 2208 40 90 0404 90 11 1516 10 90 2208 50 91 0404 90 39 1516 20 91 2208 50 99 0405 1516 20 99 2208 90 31 0406 1517 10 90 2208 90 53 0507 10 00 1517 90 91 2208 90 71 0803 1517 90 99 2208 90 73 ex 1001 90 99 (') 1518 00 31 2208 90 91 1202 10 90 1518 00 39 2208 90 99 1202 20 00 2009 60 1 1 1203 00 00 2009 60 90 1204 00 90 ex 2204 lOll (') PC&gt;RTUGAL 1205 00 90 ex 220^ 10 19 0 1206 00 90 ex 2204 10 90 (') 0803 00 90 1207 10 90 ex 2204 21 10 0 0804 30 00 (') For the description of products covered by partial quantitative restrictions, see the note at the end of Annex I.